Citation Nr: 0525633	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  02-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a compensable rating for varicose veins of the 
right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from December 1974 to December 
1977.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the veteran's claim for a 
compensable rating for the varicose veins in his right leg.  

In his May 2002 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Member of the Board - 
now referred to as a Veterans Law Judge.  This type of 
hearing is often called a travel Board hearing.  But in May 
2005, the veteran withdrew this request for a hearing.  
See 38 C.F.R. § 20.704(e) (2004).

In addition, it appears the veteran also has filed a petition 
to reopen a previously denied claim for service connection 
for a right knee disorder, when filing his September 1999 
claim for an increased rating for his right leg varicosities.  
This additional claim concerning his right knee, however, has 
not yet been adjudicated by the RO - much less denied and 
timely appealed to the Board.  38 C.F.R. § 20.200 (2004).  So 
it is referred to the RO for appropriate development and 
consideration.

FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The objective clinical evidence of record does not 
indicate the varicose veins in the veteran's right leg cause 
intermittent edema or aching and fatigue, with symptoms 
relieved by elevation of this extremity or compression 
hosiery; there also is no objective clinical evidence the 
associated scars are unstable, painful, or cause limitation 
of motion or function in this extremity.

CONCLUSION OF LAW

The criteria are not met for a compensable rating for 
varicose veins of the right leg.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.104, Diagnostic Code 7120 & 4.118, Diagnostic Codes 
7803-7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In this case, the veteran was provided VCAA notice in July 
2002 - after the RO's initial adjudication of his claim in 
February 2000.  So this did not comply with the requirement 
that notice precede the initial RO adjudication.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question - because the VCAA did not 
yet exist when the RO initially adjudicated the claim, VA 
does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency).)

The July 2002 VCAA notice provided the veteran with ample 
opportunity to respond before his appeal was certified to the 
Board in November 2004.  But he did not respond to the notice 
and has not otherwise indicated he has any additional 
relevant evidence to submit or which needs to be obtained.  
So under these circumstances, the Board finds that he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini, 
18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The July 2002 VCAA notice provided the veteran with notice of 
the evidence needed to support his claim that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language of 
the "fourth element" mentioned above.  



In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the claim.  
Id.  The General Counsel's opinion held that this language 
was obiter dictum and not binding on VA.  See VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Pelegrini II, 18 Vet. App. 112, 130 
(2004) (Ivers, J., dissenting).  In addition, the General 
Counsel's opinion stated VA may make a determination as to 
whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
the claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  



In developing his claim, the RO obtained the veteran's 
service medical records (SMRs).  In addition, the RO had him 
undergo VA medical examinations to assess the severity of his 
varicosities.  And although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
[he] should submit to substantiate [his] claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the veteran's claim.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
varicose veins of the right leg in a December 1980 rating 
decision.  A 20 percent rating was assigned, retroactively 
effective from May 1980.  In an October 1983 RO decision, the 
rating was reduced to noncompensable (i.e., 0 percent), 
effective from January 1984.  See 38 C.F.R. §§ 3.500, 3.501.

The veteran filed his current claim for an increased rating 
in September 1999.

The veteran was first afforded a VA examination in connection 
with his current claim in November 1999.  According to the 
report, he denied losing time from work as a result of his 
varicose veins since 1990.  On objective clinical 
examination, his right leg was normal.  The groin incision 
scar had faded, and was no longer visible, and the incision 
scar at the ankle was in the midline anteriorly, just above 
the instep, and had to be searched for.  It was 2 
centimeters, transversely, and was described as a "fine line 
scar."  Neither scar caused any cosmetic or functional 
problems.  There were no varicose veins present in the leg.  
There was also no evidence of stasis changes or ulcer 
formation.  

The VA examiner opined that the veteran likely had a 
congenital valvular defect in the groin, with varicose veins, 
several years prior to his entrance into the military, and 
that they were not a problem until then.  The VA examiner 
also opined that the veteran had an excellent result from the 
stripping and ligation of the greatest saphenous system on 
the right in 1981 or 1982, and that it was unlikely he would 
experience any problems with his right leg in the future, as 
his residuals of right leg scars and varicose veins did not 
interfere with his activities of daily living or any kind of 
work.  The diagnosis was congenital varicose, greatest 
saphenous system on the right, successfully treated by high 
and low ligation and stripping.

VA medical records dated January 2000 through May 2000 
indicate that a physical examination showed old vein 
stripping scars, with intact skin.  



The veteran was more recently afforded a VA examination in 
September 2003.  The report indicates his claims file was 
reviewed for his pertinent medical history.  He denied 
experiencing swelling in his right leg and pain with walking 
or standing.  He also denied experiencing abnormal sensations 
or fatigue on prolonged walking or standing, use of 
compression hose, or an impact on his activities of daily 
living or his occupation.  He also denied limitation of 
motion of the joints due to his scars.  He complained of 
right leg cramps in his calf muscles when sprinting, forcing 
him to give up running.  He said this symptom stopped when he 
stopped running for exercise four to five years ago.  He also 
complained of occasional minor pain in his right upper thigh 
incision area, approximately once a month, which lasted only 
seconds and spontaneously resolved on its own, since his 1982 
vein stripping of the right leg.  

On objective physical examination, the veteran had a normal 
gait and posture, and did not use mechanical aids.  The right 
groin scar was difficult to visualize as it was very faint.  
There were 2 scars on his right upper inner thigh, which were 
4 centimeters long.  The proximal thigh scar was 3 
millimeters wide and the distal thigh scar was 4 to 5 
millimeters wide.  There were 2 scars on his right calf.  
The distal right calf scar was 5 centimeters long and 2 
millimeters long.  The proximal scar was 2 centimeters long 
and 1 millimeter wide.  The right ankle scar was 2 
centimeters long and 1 to 2 millimeters wide.  All of the 
scars were flat, nontender, pale, freely mobile, and flesh-
toned.  There were no visible or palpable varicose veins on 
the right lower extremity.  There was also no evidence of 
edema, ulcers, eczema, or discoloration.  There was full 
range of motion of the right hip, knee, and ankle.  The 
diagnosis was residuals of varicose veins and scars, 
without effects on the veteran's usual occupation or 
activities of daily living.



A 0 percent (i.e., noncompensable) rating was assigned for 
the veteran's varicose veins of the right leg pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7120.  Under this code, a 
0 percent rating is assigned for asymptomatic palpable or 
visible varicose veins.  For the next higher 10 percent 
rating, there must be intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2004).

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned noncompensable rating.  So an increased, 
compensable, rating is not warranted.  The objective clinical 
evidence of record does not show that he has intermittent 
edema or aching and fatigue in his right leg, his complaints 
to the contrary notwithstanding.  There also is no evidence 
of ulcer formation, eczema, or stasis changes, and his skin 
tone is normal.  Both of the VA examination reports do not 
reference or otherwise mention any relevant symptoms 
involving the right leg, as a residual of the varicosities.  
Indeed, to the contrary, these reports indicate the 
varicosities are asymptomatic and do not have any adverse 
effect on the veteran's ability to work at his job or even in 
his activities of daily living.  This, again, is in spite of 
the veteran's complaints suggesting otherwise.  As such, he 
is not entitled to a compensable rating for the varicosities 
under the provisions of Diagnostic Code 7120.

The Board also, however, has considered other potentially 
applicable Diagnostic Codes - particularly 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 7805, given the 
veteran's complaints regarding the scars on his right leg.  
But there is no basis for assigning a compensable rating 
under these Diagnostic Codes, either.  And this is true even 
though VA revised § 4.118 as of August 30, 2002, during the 
pendency of this appeal.  See 67 Fed. Reg. 49,590 (2002).  
But see, too, Kuzma v. Secretary of Veterans Affairs, 341 
F.3d 1327 (Fed. Cir. 2003) (Section 3(a) of the VCAA 
(codified at 38 U.S.C.A. § 5103(a)) does not apply 
retroactively and Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
and Holiday v. Principi, 14 Vet. App. 280 (2001) are 
overruled to the extent they conflict with Supreme Court and 
Federal Circuit Court binding authority).  
Also see VAOPGCPREC 7-2003 (Nov. 19, 2003).

According to the former Code 7803, a 10 percent rating is 
assigned for a poorly nourished, superficial scar with 
repeated ulceration.  The revised Code 7803 requires a 
superficial, unstable scar.  Under the prior Code 7804, a 10 
percent rating is assigned for superficial scars that are 
tender and painful on objective demonstration.  And under the 
current Code 7804, it also requires a superficial scar that 
is painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2001 & 2004).  Notes (1) and 
(2) in the revised versions of these codes indicate an 
unstable scar is one where, for any reason, there is frequent 
loss of the covering of the skin over the scar.  And a 
superficial scar is one not associated with underlying soft 
tissue damage.

In addition, under both the former and current versions of 
Code 7805, ratings are assigned for scars based on whether 
they cause limitation of function (motion, etc.) of the part 
affected by the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001 & 2004).

The veteran, though, is not shown to be entitled to a 
separate 10 percent rating under Diagnostic Codes 7803 or 
7804, either.  Although he complained of occasional minor 
pain in his right groin scar, he also readily acknowledged 
the pain is only minor, last merely seconds, and 
spontaneously resolves.  Likewise, the scars are nontender, 
barely visible, stable, and flesh-toned.  And there is no 
associated limitation of motion or function in his right hip, 
knee or ankle..  So he cannot receive a higher rating under 
Diagnostic Code 7805, former or revised version.



Finally, the Board considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, there has been no showing by 
him that his varicose veins of the right leg have caused 
marked interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization.  Indeed, there is no 
evidence that he has required any significant follow-up 
treatment for this condition since his vein stripping surgery 
many years ago, which provided good results, and both VA 
examiners found that his varicose vein residuals were minimal 
to none and that his scars did not have an effect on his 
occupation or activities of daily living.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
the claim, so the benefit-of-the-doubt doctrine does not 
apply, and the claim for a higher initial rating for this 
condition must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519-20.




ORDER

The claim for a compensable rating for varicose veins of the 
right leg is denied.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


